OPINION
ODOM, Judge.
The conviction is for the felony offense of driving while intoxicated; the punishment, one year.
No transcript of the evidence accompanies the record. There are no formal bills of exception.
Appellant’s contention that he was allowed “too short a time to get ready for trial and have present defendant’s witnesses” is without merit. The record shows that appellant filed a “motion for a postponement” stating that “he cannot safely go to trial before Thursday, June 17 (1971),” and that the trial, insofar as presenting the evidence from witnesses, was in fact held on June 17, 1971. The record shows that a jury was selected on June 16, but the testimony commenced on the date requested by appellant. No error is shown.
*690No motion for rehearing will be entertained or filed by the Clerk except by leave of this court after good cause has been shown.
The judgment is affirmed.